                  Case 20-10691         Doc 46      Filed 03/04/20   Page 1 of 11



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MARYLAND
                                (Greenbelt Division)

                                                )
In re:                                          )
                                                )
Zachair, Ltd.,                                  )       Case No.: 20-10691-TJC
                                                )
                       Debtor.                  )       Chapter 11
                                                )

              UNITED STATES TRUSTEE’S OBJECTION TO DEBTOR’S
         APPLICATION TO EMPLOY WHITEFORD, TAYLOR & PRESTON L.L.P.
                AS ATTORNEY FOR DEBTOR AND MOTION TO SEAL
               SECOND SUPPLEMENTAL AND VERIFIED STATEMENT

         COMES NOW John P. Fitzgerald, III, the Acting United States Trustee for Region 4 (the

U.S. Trustee), by and through the undersigned counsel, who respectfully files this objection to (1)

The Debtor’s Application to Employ Whiteford, Taylor & Preston, L.L.P as Counsel for the Debtor

(the “Application,” Dkt. No. 20) and (2) the Motion to Seal Second Supplemental and Verified

Statement (the “Motion to Seal,” Dkt. No. 36) and in support thereof states as follows:


                                   I.      Preliminary Statement

          1.     Rigorous compliance with professional retention rules is critical to the integrity

 and transparency required of the bankruptcy system. The baseline standard of transparent and

 complete disclosure applies to all professionals. Further, all professionals must meet the

 Bankruptcy Code’s requirements for retention, including that they be free from conflict and

 satisfy the standards for disinterestedness.

          2.     The disclosures of Whiteford, Taylor & Preston (“WTP”) in this matter are not

 complete. Debtor’s Application for Authority to Employ Whiteford, Taylor & Preston L.L.P as

 Counsel for the Debtor, along with the supporting Verified Statement and Supplements to the




                                                    1
                Case 20-10691        Doc 46     Filed 03/04/20      Page 2 of 11



Verified Statement, do not provide complete details about WTP’s connections to interested

parties -- specifically the identity of the Confidential Potential Purchaser with whom WTP had

a relationship as a former client of the firm as stated in the Third Supplement to Verified

Statement. The lack of a specific identity does not satisfy the bedrock disclosure-mandates of

Bankruptcy Rule 2014 and § 327(a)’s threshold requirements.

         3.    In the Motion to Seal, the Debtor asks this Court to grant the extraordinary relief

of keeping the identity of the Confidential Potential Purchaser sealed from creditors and other

parties. The Court should deny the Motion to Seal unless the Debtor meet its burden because: 1)

Public policy favors open access to documents filed in bankruptcy cases; 2) Denial of public

access is an extraordinary remedy; and 3) Mandatory disclosure of connections required by

Bankruptcy Rule 2014 is not circumvented by the intended purpose of § 107 of the Bankruptcy

Code.


        II.   Jurisdiction, Venue, and Constitutional Authority to Enter a Final Order

         4.    The Court has jurisdiction to consider this matter under 28 U.S.C. § 1334. This is

a core proceeding under 28 U.S.C. § 157(b)(2). Venue is proper in this district under 28 U.S.C.§

1408.

         5.    The Court has constitutional authority to enter a final order in this matter. If it is

determined that the bankruptcy judge does not have the constitutional authority to enter a final

order or judgment in this matter, the U.S. Trustee consents to the entry of a final order or judgment

by this Court in this matter.

         6.    John P. Fitzgerald, III, is the duly appointed Acting United States Trustee for

Region 4, under 28 U.S.C. § 581(a)(7). Pursuant to 11 U.S.C. § 307, the Acting United States

Trustee has standing to appear and be heard on any issue in a case or proceeding under the




                                                 2
                 Case 20-10691      Doc 46     Filed 03/04/20   Page 3 of 11



Bankruptcy Code. Pursuant to 28 U.S.C. § 586(a)(3), the U.S. Trustee is statutorily obligated to

monitor the administration of cases commenced under the Bankruptcy Code, 11 U.S.C. § 101 et

seq (the “Bankruptcy Code”). Specifically, the Bankruptcy Code charges the U.S. Trustee with a

number of supervisory responsibilities in reorganization bankruptcy cases under chapter 11,

including monitoring the applications filed under § 327 of the Bankruptcy Code. 28 U.S.C. §

586(a)(3)(I)).


                                   III.   Factual Background

A.     General Background

       7.        On January 17, 2020 (the “Petition Date”), the Debtor filed a petition seeking

relief under chapter 11 of the Bankruptcy Code. Since the order for relief under chapter 11 was

entered, the Debtor has operated as a debtor in possession under 11 U.S.C. §§ 1107(a) and 1108.


B.     The Application

       8.        On February 10, 2020, the Debtor filed the Application seeking to employ WTP

as its bankruptcy attorney. The Application provides that WTP is a “disinterested person”

pursuant to § 101(14) and is supported by the Verified Statement of Bradford Englander. See Dkt.

No. 20. Bradford Englander has filed three supplements to the Verified Statement. See Dkt. 35,

36 and 41. The Second Supplement to Verified Statement was filed under seal. See Dkt. 37.

       9.        The Verified Statement and Supplements reveal that WTP has connections with a

“Confidential Potential Purchaser”, a former client of the firm. In the Third Supplement to the

Verified Statement, Bradford Englander states that “WTP does not believe that its prior

representation of affiliates of the Confidential Party renders WTP not disinterested or causes

WTP to have an interest adverse to the Debtor.” See Dkt. No. 41.




                                               3
                Case 20-10691        Doc 46     Filed 03/04/20      Page 4 of 11



C.     The Motion to Seal

       10.     On February 20, 2020, the Debtor filed the Motion to Seal. Dkt. No. 36.

       11.     The Third Supplement to Verified Statement of Bradford F. Englander was filed

on February 27, 2020. The Third Supplement is not filed under seal and only identifies the

undisclosed party as the “Confidential Potential Purchaser” Dkt. No. 41.

       12.     The Motion to Seal seeks authority to file under seal the name of the Confidential

Potential Purchaser in connection with the Application. The Debtor alleges that “the identity of

the Confidential Party is subject to a confidentiality agreement, and disclosure of the identity of

parties who express preliminary interest in acquiring property could chill bidding.” See Dkt. No.

41.


                                      IV.     Grounds for Objection

      A.      WTP’s disclosures circumvent mandatory requirements and effectively shift
              the burden of obtaining professional disclosures to stakeholders.

       13.    Bankruptcy Rule 2014 requires that a professional’s disclosure of connections be

sufficiently explicit for a court and other parties to determine whether a professional is

disinterested or holds or represents an adverse interest. See Fed. R. Bankr. P. 2014.

“[C]omplete and candid disclosure . . . is indispensable to the court’s discharge of its duty to

assure the [professional’s] eligibility for employment under section 327(a) . . . .” In re eToys,

Inc., 331 B.R. 176, 189 (Bankr. D. Del. 2005).

       14.    More specifically, Bankruptcy Rule 2014 requires that professionals disclose “all

of the [professionals’] connections with the debtor, creditors, any other party in interest, their

respective attorneys and accountants, the United States Trustee, or any person employed in the

office of the United States trustee.” See Bankruptcy Rule 2014(a).




                                                 4
                Case 20-10691         Doc 46     Filed 03/04/20      Page 5 of 11



       15.    Although Bankruptcy Rule 2014’s primary purpose is to facilitate compliance

with § 327, the rule is much broader than § 327. “The disclosure requirements of Rule 2014(a)

are broader than the rules governing disqualification, and an applicant must disclose all

connections regardless of whether they are sufficient to rise to the level of a disqualifying

interest under Section 327(a).” In re Am. Int’l Refinery, Inc., 676 F.3d 455, 465 (5th Cir. 2012)

(citing In re Cornerstone Prods., Inc., 416 B.R. 591, 608 (Bankr. E.D. Tex. 2008) (stating that

“all” connections must be disclosed)). The burden of adequate disclosure rests with WTP alone,

and it is not the job of the Court, creditors, or parties in interest to wrestle this information from

proposed professionals.

       16.     By failing to reveal the name of the Confidential Potential Purchaser, WTP has

not met its burden of adequate disclosure with respect to the identity of the former client, and its

actions run counter to the transparency expected under Bankruptcy Rule 2014.


      B.      WTP should not be excused from required disclosures based on claims that
              the identity of the Confidential Potential Purchaser is subject to a
              confidentiality agreement or that the services are unrelated.

       17.     In this case, WTP disclosed connections with a Confidential Potential Purchaser

without providing the identity, relying instead on a statement that WTP’s prior engagement

with affiliates of the unidentified party related to matters that are or were unrelated and not

adverse to the Debtor. See Dkt. No. 41. Merely providing the existence of a relationship with

an interested party with whom there is a connection is not specific disclosure as contemplated

by Bankruptcy Rule 2014 and mandated by case law.

       18.     The burden to adequately disclose rests on WTP, not the Court, creditors or

parties in interest. Kravit, Gass & Weber, S.C. v. Michel (In re Crivello), 134 F.3d 831, 839 (7th

Cir. 1998) (“Bankruptcy courts have neither the resources nor the time . . . to root out the




                                                  5
                Case 20-10691        Doc 46     Filed 03/04/20      Page 6 of 11



existence of undisclosed conflicts of interest”). A limited disclosure is clearly at odds with

Bankruptcy Rule 2014 and circumvents its transparency and mandatory disclosure

requirements. An indeterminate statement of “connections with a creditor” does not satisfy

Bankruptcy Rule 2014. See In re Leslie Fay Cos., 175 B.R. 525 (Bankr. S.D.N.Y. 1994).

Disclosing the existence of a connection without disclosing the identity of the connection is

insufficient. In re Brennan, 187 B.R. 135, 144 (Bankr. D.N.J.) (writing of the disclosure

requirements of Bankruptcy Rule 2014, “. . . there must also be disclosure of . . . identities”),

rev’d on other grounds sub nom, In re First Jersey Sec., Inc., 180 F.3d 504 (3d Cir. 1999).


      C.      Public policy favors open access to documents filed in bankruptcy cases

       19.     Public access to court documents is a long-standing tenet in American

jurisprudence. As stated by the Supreme Court in Nixon v. Warner Communications, Inc., 435

U.S. 589, 591 (1978), “[i]t is clear that the courts of this country recognize a general right to

inspect and copy public records and documents, including judicial records and documents.”

Unanimity in the case law demonstrates that there is a common law right of access to judicial

proceedings and to inspect judicial records in civil matters.

       20.     This general rule was recognized by the Fourth Circuit in Va. Dep't of State

Police v. Wash. Post, 386 F.3d 567 (4th Cir. 2004). “The right of public access to documents or

materials filed in a district court derives from two independent sources: the common law and

the First Amendment.” Id. at 575. “The common law presumes a right of the public to inspect

and copy ‘all judicial records and documents,’” Id. at 575 (quoting Stone v. Univ. of Md. Med.

Sys. Corp., 855 F.2d 178, 180 (4th Cir. 1988)). Under this common law balancing analysis,

“[t]he party seeking to overcome the presumption bears the burden of showing some significant

interest that outweighs the presumption.” Rushford v. New Yorker Magazine, Inc., 846 F.2d




                                                 6
                Case 20-10691        Doc 46     Filed 03/04/20      Page 7 of 11



249, 253 (4th Cir. 1988).

       21.     The same principle of open access to bankruptcy court records is set forth in the

Bankruptcy Code. Section 107(a) of the Bankruptcy Code, provides, in part, that subject to

certain limited exceptions, “a paper filed in a case under this title and the dockets of a

bankruptcy court are public records and open to examination by an entity at reasonable times

without charge.”

       22.     Legislative history reflects that the congressional intent behind § 107(a) was

grounded in open access to judicial records. Senate Report No. 989 states that § 107(a) “makes

all papers filed in a bankruptcy case and the dockets of the bankruptcy court public and open to

examination at reasonable times without charge.” S. Rep. No. 989, 95th Cong., 2d Sess. 30,

reprinted in 1978 U.S.C.C.A.N. 5787, 5816. Further, as noted by the Second Circuit, “This

policy of open inspection, codified generally in § 107(a) of the Bankruptcy Code, evidences

Congress’s strong desire to preserve the public’s right of access to judicial records in a

bankruptcy proceeding.” Video Software Dealers Ass’n v. Orion Pictures Corp. (In re Orion

Pictures Corp.), 21 F.3d 24, 26 (2d Cir. 1994).


      D.      The denial of public access is an extraordinary remedy appropriate only
              under very limited circumstances

       23.     The right to public access to court records is not absolute. In certain compelling

and extraordinary circumstances, courts can deny or limit access to court records—generally

where open inspection may be used as a vehicle for an improper purpose. Orion Pictures Corp.,

21 F.3d at 27 (citing Nixon, 435 U.S. at 597). Section 107(b) of the Bankruptcy Code provides

the limited circumstances by which a bankruptcy court may seal court records, “On request of a

party in interest, the bankruptcy court shall, and on the bankruptcy court’s own motion, the




                                                  7
                Case 20-10691        Doc 46      Filed 03/04/20     Page 8 of 11



bankruptcy court may—(1) protect an entity with respect to a trade secret or confidential

research, development, or commercial information; . . . .” 11 U.S.C. § 107(b)(1).

       24.     Bankruptcy Rule 9018 provides the procedure for invoking the courts’ power

under 11 U.S.C. § 107 and provides in pertinent part: “On motion or on its own initiative, with

or without notice, the court may make any order which justice requires (1) to protect the estate

or any entity in respect of a trade secret or other confidential research, development, or

commercial information,. . . .” Fed. R. Bankr. P. 9018.

       25.     For a bankruptcy court to seal court records pursuant to its discretionary

authority to limit public access to papers, the court must specifically find that the interest of

secrecy outweighs the presumption in favor of access. In re Gen. Homes Corp., 181 B.R. 898,

903 (Bankr. S.D. Tex. 1995) (citing United States v. Cont’l Airlines, Inc. (In re Cont’l Airlines),

150 B.R. 334 (D. Del. 1993). A debtor must offer proof and evidence sufficient to demonstrate

that it is entitled to relief under Bankruptcy Code § 107(b).


      E.      The Debtor must meet its burden to show a compelling need or
              extraordinary circumstances warrant the sealing of public records and that
              the public should be denied access to the sealed documents

       26.     To meet this burden, the movant should demonstrate “compelling or

extraordinary circumstances” or a need to obtain protection under 11 U.S.C. § 107. In re Food

Mgmt. Grp. LLC, 359 B.R. 543, 554 (Bankr. S.D.N.Y. 2007) (citing Orion Pictures Corp., 21

F.3d at 27). Further, the court “must carefully and skeptically review sealing requests to insure

that there really is an extraordinary circumstance or compelling need.” Id. (internal quotation

and citation omitted).

       27.     Confidential commercial information has been defined as information that would

cause “an unfair advantage to competitors by providing them information as to the commercial




                                                 8
                Case 20-10691       Doc 46     Filed 03/04/20     Page 9 of 11



operations of the debtor.” Orion Pictures Corp., 21 F.3d at 27 (quoting Ad Hoc Protective

Comm. for 10 1/2% Debenture Holders v. Itel Corp. (In re Itel Corp.), 17 B.R. 942, 944 (B.A.P.

9th Cir. 1982)); see also In re Meyrowitz, No. 06-31660-bjh-11, 2006 Bankr. LEXIS 2931, at

*7 (Bankr.N.D. Tex. Oct. 26, 2006).

       28.     In Orion Pictures Corp., the documents in question were a licensing agreement

and related materials. The Second Circuit affirmed a bankruptcy court’s finding that the sealed

information, which included the overall structure, terms and conditions of the agreement,

“render[ed] very likely a direct and adverse impairment to Orion’s ability to negotiate favorable

promotion agreements, thereby giving Orion’s competitors an unfair advantage.” Orion

Pictures Corp., 21 F.3d at 28.

       29.     The Debtor must demonstrate by competent evidence that the material, for which

it seeks protection, satisfies the categories contemplated by § 107 of the Bankruptcy Code and

that it could cause an unfair advantage to competitors by providing them information as to the

commercial operations of the Debtor. The Debtor must further demonstrate that the disclosure

will have a direct and adverse impact. To date, the Debtor has not made such showing.


      F.      Failing to reveal the identity of connections impacts bankruptcy system
              transparency and conflicts with the mandatory disclosures.

       30.     Sealing the identity of the Confidential Potential Purchaser with whom WTP had

a prior relationship is inconsistent with open courts, open records, bankruptcy system

transparency, and makes it impossible for the public to fully evaluate retention and

disinterestedness. Likewise, to determine whether a conflict exists, the disclosure of

connections must provide sufficient information to make that determination.

       31.     Disclosures made pursuant to Rule 2014 “must be explicit enough for the court




                                                9
                Case 20-10691        Doc 46      Filed 03/04/20     Page 10 of 11



 and other parties to gauge whether the person to be employed is not disinterested or holds an

 adverse interest.” In re Circle T Pipeline, Inc., No. 11-70556, 2011 WL 9688240, at *10

 (Bankr. W.D. Va. Apr. 27, 2011) (quoting In re Midway Indus. Contractors, Inc., 272 B.R. 651,

 662 (Bankr. N.D. Ill. 2001)).

        32.     The net effect of sealing the identity of the Confidential Potential Purchaser

 under the facts of this case would be to handicap interested parties from evaluating the nature

 and extent of the connections. The U.S. Trustee would respectfully request disclosure of the

 identities of the connections to facilitate the appropriate process.

        WHEREFORE, the U.S. Trustee respectfully requests that this Court enter an order

 requiring WTP to disclose the identity of the Confidential Potential Purchaser, denying the

 Motion to Seal, if appropriate, and any and all further relief as may be equitable and just.


Date: March 4, 2020                            Respectfully submitted,

                                               John P. Fitzgerald, III
                                               Acting United States Trustee for Region 4
                                               By Counsel

                                               /s/ L. Jeanette Rice
                                               L. Jeanette Rice, Bar No. 12933
                                               Assistant U.S. Trustee
                                               6305 Ivy Lane, Suite 600
                                               Greenbelt, Maryland 20770
                                               (301) 344-6216
                                               Fax: (301) 344-8431
                                               E-mail: Jeanette.Rice@usdoj.gov




                                                 10
                Case 20-10691       Doc 46    Filed 03/04/20     Page 11 of 11



                               CERTIFICATE OF SERVICE

        I hereby certify that on March 4, 2020, I reviewed the Court’s CM/ECF system and it
reports that an electronic copy of the foregoing Objection will be served electronically by the
Court’ s CM/ECF system on the following parties:

Bradford F. Englander benglander@wtplaw.com, rodom@wtplaw.com
Bruce W. Henry bwh@henrylaw.com,kmo@henrylaw.com; jtm@henrylaw.com;
mbp@henrylaw.com
Michael J. Lichtenstein mjl@shulmanrogers.com, tlockwood@shulmanrogers.com
Jeffery Thomas Martin jtm@henrylaw.com, mbp@henrylaw.com
M. Evan Meyers bdept@mrrlaw.net
Jeffrey L. Tarkenton Jeffrey.tarkenton@wbd-us.com, karla.radtke@wbd- us.com,
pascal.naples@wbd-us.com,morgan.patterson@wbd-us.com,matthew.ward@wbd-us.com

       I hereby further certify that on March 4, 2020, a copy of the foregoing Objection was also
served by first-class mail, postage prepaid, on the parties on the attached service list.

                                                           /s/ L. Jeanette Rice
                                                           L. Jeanette Rice




                                               11
